Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
The specification submitted 10/21/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 10/21/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-13, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Obu (US # 20210265380).

Regarding Claim 12, Obu teaches a semiconductor device comprising: 
a substrate (110); 
an electrode structure (146, 132) including electrodes (146) that are stacked on the substrate; and 
a vertical channel structure (55, 162, 62) penetrating the electrode structure to be electrically connected to the substrate (shown), 
wherein the vertical channel structure comprises a vertical semiconductor pattern (60) that extends vertically from the substrate (shown), 

    PNG
    media_image1.png
    465
    527
    media_image1.png
    Greyscale
wherein the vertical semiconductor pattern includes a lower semiconductor pattern (portion of 60 that is below the concavity, wherein the concavity corresponds to part 53 as shown in Fig. 9I; although part 53 is later partially removed the concavity in the channel portion remains) electrically connected to the substrate (shown connected to 110; see Fig. 15D), an upper semiconductor pattern (portion of 60 above the concavity) on the lower semiconductor pattern (shown), and a middle semiconductor pattern (portion of 60 that corresponds to the concavity) between the lower semiconductor pattern and the upper semiconductor pattern (shown), 
wherein the middle semiconductor pattern is below a lowermost electrode (lowest 146) of the electrodes that are stacked on the substrate (shown in Fig. 19D),
wherein the vertical channel structure further comprises a gap-fill insulating pattern (62) on an inner surface of the upper semiconductor pattern (shown in Fig. 19D), 
wherein a lowermost point of the gap-fill insulating pattern is located at a level lower than the lowermost electrode (shown in Fig. 19D), and 
wherein the gap-fill insulating pattern is spaced apart from the lower semiconductor pattern by the middle semiconductor pattern (shown in Fig. 19D).

Regarding Claim 13, Obu teaches the semiconductor device of claim 12, wherein, with increasing vertical distance from the upper semiconductor pattern, a diameter of the middle semiconductor pattern decreases until it reaches its smallest value and then increases (shown with concavity).

Regarding Claim 15, Obu teaches the semiconductor device of claim 12, wherein the lower semiconductor pattern comprises a void therein (shown hollow in Fig. 19D).

Regarding Claim 16, Obu teaches the semiconductor device of claim 12, further comprising a sidewall oxide pattern (53) interposed between the substrate and the vertical channel structure (a line can be drawn between 114 and 55 which intersects part 53), wherein the substrate comprises a lower semiconductor layer (112), a source semiconductor layer (114), and an upper semiconductor layer (116) that are sequentially stacked, and wherein the sidewall oxide pattern is interposed between the upper semiconductor layer and the middle semiconductor pattern (shown, for example see Fig. 19D).

Regarding Claim 17, Obu teaches the semiconductor device of claim 16, 

    PNG
    media_image2.png
    453
    310
    media_image2.png
    Greyscale
wherein a first portion of the source semiconductor layer is in contact with the lower semiconductor pattern (shown), 
wherein a second portion of the source semiconductor layer is in contact with the middle semiconductor pattern (shown in the concavity), and 
wherein an upper width of the second portion is greater than a lower width of the second portion (a lower width of part 114 which is in the concavity defined above has a curvature such that it bulges in the middle; that bulge is the greater width claimed; the smaller width is near the bottom portion of the second portion).

Regarding Claim 19, Obu teaches the semiconductor device of claim 12, wherein the vertical channel structure further comprises a vertical insulating pattern (50) interposed between the vertical semiconductor pattern and the electrodes that are stacked on the substrate, and wherein the vertical insulating pattern comprises a data storing layer ([0126]).

Regarding Claim 20, Obu teaches the semiconductor device of claim 12, further comprising a bottom oxide pattern (51) interposed between the substrate and the lower semiconductor pattern.

Allowable Subject Matter

Claims 1-11 and 21-25 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, although the prior art shows substantial features of the claimed invention, the prior art reviewed by the examiner neither teaches nor reasonably suggests all the claimed limitations, including a dummy structure penetrating the staircase structure on the connection region, wherein the dummy structure includes an upper portion that is above the substrate, a middle portion that is in contact with the first sidewall oxide pattern, and a lower portion that is below the middle portion, and wherein with increasing vertical distance from the upper portion, a diameter of the middle portion decreases until it reaches its smallest value and then increases.

Regarding Claim 21, although the prior art shows substantial features of the claimed invention, the prior art reviewed by the examiner neither teaches nor reasonably suggests all the claimed limitations, including a dummy structure penetrating the staircase structure on the connection region, wherein the dummy structure includes an upper portion that is above the second substrate, a lower portion that extends into the second substrate, and a middle portion interposed between the upper portion and the lower portion, and wherein a diameter of the middle portion decreases from a top surface of the second substrate toward a bottom surface of the second substrate, reaches a smallest value between the top surface and the bottom surface, and then increases toward the bottom surface.

All other pending claims that are dependent on the allowed claims above and are allowable at least based on that dependency.


Claims 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 14, although the prior art shows substantial features of the claimed invention, the prior art reviewed by the examiner neither teaches nor reasonably suggests all the claimed limitations, including a second sidewall oxide pattern interposed between the substrate and the dummy structure, wherein the second sidewall oxide pattern is larger than the first sidewall oxide pattern.

Regarding Claim 18, although the prior art shows substantial features of the claimed invention, the prior art reviewed by the examiner neither teaches nor reasonably suggests all the claimed limitations, including wherein the upper semiconductor pattern includes a channel region adjacent to the lowermost electrode, and wherein a smallest diameter of the middle semiconductor pattern is greater than a thickness of the channel region.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US # 10381434

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899